DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the RCE filed 12/29/2020.
Claims 1-41 are currently pending in the application. Claims 1-20 are original, and claims 21-41 were added in the preliminary amendment dated 06/21/2018.  Claims 1, 9, 14, 21, 26, and 37 are independent claims. 
  
Drawings
The drawing was received on 11/30/2020.  This drawing is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1/. Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14, lines 3-5, it is unclear as to how the step of “forming an encapsulant layer over the substrate” could be resulted in “the encapsulant layer having a signaling connector and dummy connector extending through the encapsulant layer to the first substrate”?
	In claim 16, line 1, “the encapsulant” lacks antecedent basis, and it is confusing and indefinite as to what is the difference between “the encapsulant” and “the encapsulant layer”.  Does the step of forming the encapsulant layer is an additional step after forming the encapsulant in contact with the top surface of the first die?
In claim 18, “the encapsulant” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

 
2/. Claims 9-12, 14-24, 26-30, 32-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pagaila et al. (cited US 2010/0244219) in view of Tsai et al. (cited US 2007/0246811).
Regarding to claims 9,14, 18, 21, 23, 26, 27, 29, 30, 32- 34, 37, 39:
 Pagaila, Fig. 2 (reproduced below) and related text discloses an integrated circuit package including a first substrate 104, 106; a first die 208 attached to a first surface of the first substrate 104, 106; a second substrate 102 attached to the first substrate 104, 106, the first die IC 208 being interposed between the first substrate 104, 106 and the second substrate 102; an encapsulant 210 having a first height, on the first surface of the first substrate 104, 106, wherein the encapsulant comprises a first material of epoxy compound (para [0032] and [0034], last three lines) that extends from a first side of the encapsulant to an opposite side of the encapsulant,  the encapsulant 210 extending to at least an upper surface of the first die 208  after planarization (para [0036], [0071]) to expose surface of the first die 208; an uppermost surface of the encapsulant 210 being spaced apart from the second substrate 102; one or more first (signaling) connectors 226 having the first height, extending through the encapsulant 210 to the first substrate 104, 106, wherein at least one of the one or more first connectors 226 comprises a first material in physical contact with the first substrate 104, 106, the first material extending to a point located within the encapsulant 210;  the one or more first (signaling) connectors 226 electrically coupling the first substrate 104, 106 to the second substrate 102, wherein the encapsulant 106, 210 has a first height and 
 
    PNG
    media_image1.png
    454
    925
    media_image1.png
    Greyscale

Regarding to claims 10, 16, 22, 38:
Tsai, Fig. 4D shows encapsulant 53 covers the first die 50.

Regarding to claims 11, 14, 37:
Pagaila, Fig. 2 shows the encapsulant 210 is interposed between the signal connector 226, the dummy connector (para [0038], last four lines) and the first die 208, the signal, and dummy connectors 226 are exposed through the encapsulant 210, 

Regarding to claim 15:
Pagaila, Fig. 2 shows the upper surface of the first die 208 is exposed through the encapsulant layer 210.

Regarding to claim 17:
 Both Pagaila (para [0038], last four lines), and Tsai (Fig. 4D) disclose dummy connector provides no electrical connection between a conductive element and conductive pad of the first substrate.

Regarding to claims 19, 20:
	Pagaila, para[0034] discloses the use of solder ball to attach the second substrate 102 to the signal connector 226 through intermediate solder ball connector 204. 

Regarding to claims 12, 24, 40:
	Tsai, Figs. 5-6 show one or more dummy connectors is placed at corner of the die.
Regarding to claims 26, 27:


Regarding to claim 28:
Tsai, Fig. 4D shows the first connector 411 is connected to the bottom surface of the first substrate 41 and the first die 40 is placed on a top surface of the first substrate 41.

Regarding to claim 32:
	Pagaila, para [0041] teaches the use of a redistribution line on a surface of the first substrate.

Regarding to claims 35, 36:
	Pagaila, para [0038] discloses the use of copper for forming connectors 226.

	Pagaila while discloses the signal connectors and dummy connectors 226 having straight sidewalls, does not expressly disclose the dummy connectors not being electrically coupled between a conductive element and first substrate, or electrically 
	Tsai, in a related stack structure of semiconductor packages as shown in Fig. 4 (reproduced below), teaches the use of one or more dummy connector 442 that is electrically isolated from electrical devices on the first substrate 51 or second substrate 41, and both connector 441, and dummy connector 442 have curved sidewalls in a stack semiconductor structure.

    PNG
    media_image2.png
    314
    793
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have replaced one or more of connectors having straight sidewall with curved sidewall connectors, and using dummy connectors for supporting the stacked semiconductor structure as suggested by Tsai in Pagaila structure in order to improve heat dissipation and stress distribution, reduce the device warpage, simplify the process complexity, and cost, and the substitution of art recognized equivalent is within the level of those skilled in the art.

Response to Arguments
Regarding to the Drawing:
The amended Fig. 1(e) is acceptable.
Regarding to the rejections under 35 U.S.C. 251, and 112 sections:  
The objection of the drawing and the rejections of claims 6, 10, 16, 22 and 38
are withdrawn in view of the Applicant’s response in his remarks dated 11/30/2020, pages 11-13.
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Regarding to the prior art rejections:
The newly amended claims do not overcome the 35 U.S.C. 103 rejection over the combination teachings of Pagaila and Tsai, particularly in Pagaila, layer 106 is considered as a part of the first substrate 104 so that the encapsulant layer 210 comprises a first material that extends from a first side of the encapsulant to an oppose side of the encapsulant, the opposite side being in physical contact with the first substrate 104, 106, to encapsulate only connectors 226 and IC chip 208.  The connectors 232 are buried in the substrate as the same as in the instant invention.

Allowable Subject Matter
Claims 1-8 are allowed.
Claims 13, 25, 31, 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                             Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,373,599 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991